Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 11-15, in the reply filed on March 24, 2021 is acknowledged.  The traversal is on the ground(s) that the same basic invention is present, and only additional limitations have been added in 16 and 17, which are therefore no broader in any aspect than is claim 1; and the alleged basis for the restriction of Group II, the bath claims, is incorrect.  This is not found persuasive because if product and process claims can be rejoined (MPEP § 821.04(b)), then the product and process claims can be restricted. 
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of an aqueous deposition bath for depositing a chromium or chromium alloy layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tomaszewski (US Patent No. 4,477,318).
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-10 and 16-19 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form 

the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tomaszewski (US Patent No. 4,477,318).
	Regarding claim 11, Tomaszewski teaches an aqueous deposition bath (= an aqueous acidic electrolyte) [col. 2, line 14] for depositing a chromium or chromium alloy layer, the bath comprising:
(i) trivalent chromium ions in a total amount in the range from 17 g/L to 30 g/L, based on the total volume of the deposition bath (= 22 g/L Cr+3) [col. 7, line 37], 
(ii) at least one organic complexing compound (= a formate and/or acetate complexing agent) [col. 2, lines 30-35], 
(iii) ammonium ions (= ammonium ions as a secondary complexing agent) [col. 2, lines 40-42], 

(iv) at least one species of halide ions, wherein the at least one species is bromide (= halide ions, preferably chloride and bromide ions) [col. 2, lines 42-44], 
(v) alkali metal cations in a total amount of 0 mol/L to 1 mol/L, based on the total volume of the deposition bath (= up to about 400 g/l or higher of salts of alkali metal) [col. 4, lines 49 and 68], Page 4 of 8wherein 
said trivalent chromium ions are from a soluble, trivalent chromium ion containing source, said source being utilized in a total weight of less than 100 g per liter aqueous deposition bath (= trivalent chromium ions which may broadly range from about 0.2 to about 0.8 molar) [col. 3, lines 25-29] and said source comprising alkali metal cations in a total amount of 1 weight-% or less (= 0 wt-%), based on the total weight of the utilized source, 
- the pH of the bath is in the range from 4.1 to 7.0 (= a pH of from about 2.5 up to about 5.5) [col. 6, lines 11-12], 
- the bath does not contain sulfur containing compounds with a sulfur atom having an oxidation number below +6, 
- the bath does not contain boron containing compounds (= an aqueous acidic electrolyte containing as its essential constituents, controlled amounts of trivalent chromium, a complexing agent present in an amount sufficient to form a chromium complex, halide ions, ammonium ions and a reducing agent comprising metal ions selected from the group consisting of Gold, Silver, Platinum, Palladium, Rhodium, Iridium, Osmium, Ruthenium, Rhenium, Gallium, Germanium, Indium, Samarium, Europium, Gadolinium, Terbium, Dysprosium, Holmium, Erbium, Thulium, Ytterbium, Lutetium, Praseodymiun) [col. 2, lines 14-24].

	Regarding claim 13, Tomaszewski teaches wherein the total amount of bromide ions in the deposition bath is at least 0.06 mol/L, based on the total volume of the deposition bath (= generally, halide concentrations of at least about 15 g/l) [col. 5, lines 22-25].
Regarding claim 14, Tomaszewski teaches wherein the soluble, trivalent chromium ion containing source comprises or is chromium sulfate (= chromium sulfate) [col. 3, lines 38-43].
	Regarding claim 15, Tomaszewski teaches wherein the soluble, trivalent chromium ion containing source is utilized in a total weight in the range from 70 g to 99.9 g per liter aqueous deposition bath (= trivalent chromium ions which may broadly range from about 0.2 to about 0.8 molar) [col. 3, lines 25-29].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski (US Patent No. 4,477,318) as applied to claims 11 and 13-15 above.
Tomaszewski is as applied above and incorporated herein.
Regarding claim 12, the bath of Tomaszewski differs from the instant invention because Tomaszewski does not disclose wherein the sum of the total weight of the trivalent chromium ions and the total weight of the ammonium ions corresponds to 90 weight-% or more of the total weight of all cations in the aqueous deposition bath.
Tomaszewski teaches ammonium ions as a secondary complexing agent present in a molar ratio of ammonium to chromium of about 2.0:1 to about 11:1 (col. 2, lines 40-42).
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the sum of the total weight of the trivalent chromium ions and the total weight of the ammonium ions described by Tomaszewski with wherein the sum of the total weight of the trivalent chromium ions and the total weight of the ammonium ions corresponds to 90 weight-% or more of the total weight of all cations in the aqueous deposition bath because considering that Tomaszewski is silent as to the specific the sum of the total weight of the trivalent chromium ions and the total weight of the ammonium 

ions, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the sum of the total weight of the trivalent chromium ions and the total weight of the ammonium ions through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 
919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	WO 2015/198914 is cited to teach an aqueous trivalent chrome plating solution (see Nagao et al. (US Patent Application Publication No. 2017/0114470 A1) which is the English equivalent of WO 2015/198914 at page 3, [0035] to page 4, [0048]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 31, 2021